         Case 2:19-cv-00063-JTK Document 47 Filed 05/06/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

ALAN BELL,                                                                           PLAINTIFF
ADC #158013

v.                                    2:19CV00063-JTK

GERALDINE CAMPBELL, et al.                                                       DEFENDANTS

                                         JUDGMENT

       Pursuant to the Memorandum and Order entered in this matter on this date, it is Considered,

Ordered and Adjudged that this case is DISMISSED with prejudice.

       IT IS SO ADJUDGED this 6th day of May, 2020.




                                                    ____________________________________
                                                    JEROME T. KEARNEY
                                                    UNITED STATES MAGISTRATE JUDGE




                                                1
